Case: 16-51087      Document: 00514018137         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-51087
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         June 2, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

SAMUEL EUGENE BAKER, also known as Samuel E. Baker, also known as
Samuel Baker,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-933-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Samuel Eugene
Baker has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Baker has not filed a response.           We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51087     Document: 00514018137    Page: 2   Date Filed: 06/02/2017


                                 No. 16-51087

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      However, there is a clerical error in the written judgment, which fails to
reflect the dismissal of certain counts of the indictment. The record shows that
Baker was convicted and sentenced on Count Four and that the remaining
counts of the indictment were dismissed. The amended judgment therefore
should reflect that Counts One, Two, Three, Five, and Six of the indictment
were dismissed on the Government’s motion. See United States v. Powell, 354
F.3d 362, 371-72 (5th Cir. 2003).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, and
the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED
for the limited purpose of correcting the clerical error in the judgment. See
FED. R. CRIM. P. 36.




                                       2